DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 11, 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi (US 2010/0244119) in view of Tang (US 2003/0022500).	Claim 1, Fukuzumi discloses (Fig. 7A) a 3D flash memory, comprising: 	a gate stack structure (WL/14/15/SG, multiple electrode films/multiple insulating films/inter-layer insulating film/selection gate electrode, Para [0056], [0082], hereinafter “stack”) disposed on (stack disposed on 11b) a dielectric base (11b, inter-layer insulating film, Para [0056]), and comprising a plurality of gate layers (WL, multiple electrode films, Para [0056]) electrically insulated (WL are insulated from each other by 14) from each other;  	a annular channel pillar (labeled in Fig. 6A, SP, semiconductor pillar, Para [0058]) disposed on the dielectric base and penetrating through the gate stack structure (SP is disposed on 11b and penetrates WL/14); 	a first source/drain pillar (left SDR portion, source-drain region, Para [0076]) and a second source/drain pillar (right SDR portion, source-drain region, Para [0076]) disposed on the dielectric base (SDRs disposed on 11b), located within the channel pillar (SDRs located on inside of SP) and penetrating through the gate stack structure (SDRs penetrate SG of stack), wherein the first source/drain pillar and the second source/drain pillar are separated (left and right SDR are separated from each other by 69) from each other and are each connected to the channel pillar (left and right SDR contact SP); and 	a charge storage structure (labeled in Fig. 6A and 1B, 61, first memory insulating film comprises charge storage film 63, Para [0084]) disposed between each of the plurality of gate layers and the channel pillar (61 disposed between WL and SP); 	a pillar (69, coated sacrificial film may be photoresist, Para [0120]) disposed between the first source/drain pillar and the second source/drain pillar (69 is between left and right SDR); and 	an insulating layer (67, barrier insulating film may be SiN, Para [0120]) disposed within the channel pillar (67 is disposed within the inner sidewalls of SP). 	Fukuzumi does not explicitly disclose an insulating pillar, wherein a material of the insulating laver is different from a material of the insulating pillar.	However, Tang discloses a photoresist may comprise an insulative polymer (Para [0034]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Tang, including the specific material of the photoresist layer to the teachings of Fukuzumi. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a photoresist layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	As a result Fukuzumi discloses a SiN insulating layer which is a made of a different material than the polymer photoresist layer of Tang.	Claim 7, Fukuzumi in view of Tang discloses the 3D flash memory according to claim 1.	Fukuzumi discloses (Fig. 7A) wherein the charge storage structure covers an outer surface of the channel pillar (61 covers outer surface of 63 shown in Fig. 6A).	Claim 8, Fukuzumi in view of Tang discloses the 3D flash memory according to claim 1.	Fukuzumi discloses (Fig. 7A) wherein the channel pillar is continuous in a direction in which the channel pillar extends (SP is continuous in horizontal direction in which it extends).	Claim 13, Fukuzumi in view of Tang discloses the 3D flash memory according to claim 1.	Fukuzumi discloses (Fig. 7A)  wherein charges are locally trapped in the charge storage structure adjacent to the first source/drain pillar and/or the second source/drain pillar (charges are collected in 63 of 61and 61 is adjacent left and right SDR).


Allowable Subject Matter
Claims 3, 5-6, 9-12, 14, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

			/ISMAIL A MUSE/                                           Primary Examiner, Art Unit 2819